Name: 2005/415/EC: Commission Decision of 1 June 2005 authorising Malta to make use of the system established by Title I of Regulation (EC) No 1760/2000 of the European Parliament and of the Council to replace surveys of bovine livestock (notified under document number C(2005) 1588) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: farming systems;  information technology and data processing;  means of agricultural production;  economic analysis;  Europe
 Date Published: 2005-06-04

 4.6.2005 EN Official Journal of the European Union L 141/30 COMMISSION DECISION of 1 June 2005 authorising Malta to make use of the system established by Title I of Regulation (EC) No 1760/2000 of the European Parliament and of the Council to replace surveys of bovine livestock (notified under document number C(2005) 1588) (Only the English text is authentic) (Text with EEA relevance) (2005/415/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 93/24/EEC of 1 June 1993 on the statistical surveys to be carried out on bovine animal production (1), and in particular Article 1(2) and (3) thereof, Whereas: (1) Title I of Regulation (EC) No 1760/2000 of the European Parliament and of the Council (2) establishes a system for the identification and registration of bovine animals. (2) Commission Decision 2004/588/EC (3) recognises the fully operational character of the Maltese database for bovine animals. (3) Pursuant to Directive 93/24/EEC, the Member States may, at their request, be authorised to use administrative sources instead of surveys of the bovine population on the condition that they satisfy the obligations arising out of the said Directive. (4) In support of its request of 11 March 2005, Malta submitted technical documentation on the structure and updating of the database referred to in Title I of Regulation (EC) No 1760/2000 and on the methods of calculating the statistical data. (5) In particular, Malta proposed the calculation methods for obtaining the statistical data for the categories referred to in Article 3(1) of Directive 93/24/EEC, which are not directly available in the database referred to in Title I of Regulation (EC) No 1760/2000. Malta should take all the appropriate measures to ensure that these calculation methods produce accurate statistical data. (6) Following examination of the request based on the technical documentation provided by the Maltese authorities, the request should be met. (7) This Decision is in compliance with the opinion of the Standing Committee on Agricultural Statistics established by Council Decision 72/279/EEC (4), HAS ADOPTED THIS DECISION: Article 1 Malta is hereby authorised to replace the surveys of bovine animals provided for by Directive 93/24/EEC by using the system for the identification and registration of bovine animals as referred to in Title I of Regulation (EC) No 1760/2000 to obtain all the statistical data required to comply with the obligations arising out of the said Directive. Article 2 When the system referred to in Article 1 ceases to be operational or its contents no longer make it possible to obtain reliable statistical information on all or certain categories of bovine animals, Malta shall return to a statistical survey system for the purpose of estimating the cattle population or the categories concerned. Article 3 This Decision is addressed to the Republic of Malta. Done at Brussels, 1 June 2005. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 149, 21.6.1993, p. 5. Directive as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (2) OJ L 204, 11.8.2000, p. 1. Regulation as amended by the 2003 Act of Accession. (3) OJ L 257, 4.8.2004, p. 8. (4) OJ L 179, 7.8.1972, p. 1.